Citation Nr: 1456238	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, diagnosed to include lumbar spine osteoarthritis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran has active service from October 1953 to August 1955. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he has experienced recurrent symptoms of a lumbar spine disability, diagnosed to include lumbar spine osteoarthritis, a chronic disease, since the time of separation from active service to the present.


CONCLUSION OF LAW

A lumbar spine disability, diagnosed to include lumbar spine osteoarthritis, was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts, most clearly in a September 2011 statement, that he injured his back during service at an outlying base near Pittsburgh, Pennsylvania, in the summer of 1954; and has experienced back pain since that time. He reported that while working with radar equipment, the incoming signal deteriorated and he went to the top of the equipment van to check the antenna, 12 or 13 feet off of the ground. He reported that he tried to walk around to the back of the antenna after checking the front and fell backwards to the ground. He reported that he was knocked unconscious and rested that day, as his base was 30 or 40 miles from the nearest medical facility. He asserted that the next day, he traveled to sick call and was given pain medication and sent back to his unit; and that on a second occasion of treatment, he was sent to the medical center at Carlisle Barracks and then to Valley Forge Hospital where he was treated with traction for approximately 30 days. He recalled that he was told that he injured the vertebrae and discs in his low back. 

In this September 2011 statement, the Veteran reported that he sought treatment in 1957, after service; however, the doctor has since retired and he is unable to retrieve his records. The Veteran asserted that he continued conservative treatment for his back until the early 2000's when his pain grew worse such that surgery was required. He reported that his post-service work was sedentary and that he had never been in an accident or sustained back injuries beyond the in-service injury in 1954. 

In a September 2011 statement, the Veteran's sister reported that she recalled that the Veteran called her in August or September of 1954 and informed her that he had been hurt and asked her to visit him. She asserted that she and her husband drove to the Valley Forge Hospital near Pittsburg, Pennsylvania, and the Veteran was sitting outside in a wheelchair. She reported that the Veteran told her he had fallen while on duty and that his doctor wanted him to stay in the wheelchair to take pressure off of his back. She noted that during visits from the Veteran to her home several months later and in 1961, she noted his trouble with back pain. She concluded that from being with and talking to the Veteran, she knew that his back was a lifetime problem since his active service.

The Veteran's only available service treatment record is his August 1955 service separation examination report, silent for diagnosis of a lumbar spine disability. By a May 2012 response, the National Personnel Records Center (NPRC) informed the RO that the Veteran's service treatment records appeared to be fire-related. However, morning reports were obtained and indicate that the Veteran was in the hospital on August 12, 1954. VA and private treatment records associated with the claims file detail the Veteran's more recent spine treatment, including surgery. Significantly, the Veteran was diagnosed in May 2007 with lumbar spine osteoarthritis.  

Thus, the Veteran has a current diagnosis of lumbar osteoarthritis, a chronic disease for which service connection can be established by demonstrating a continuity of symptomatology since service under 38 C.F.R. § 3.303(b). He and his sister have offered competent and credible, and thus probative, lay statements as to his continuous lumbar spine symptoms since separation from active service. 

Further, one of his private treatment providers, in March 2011, opined that the Veteran's in-service back injury was a contributing factor to his current lumbar spine condition. A physician asked to provide an etiological opinion, in November 2011 and August 2014, opined that because the Veteran did not have a history of injuries to the back after service and his post-service work was sedentary and because his earliest testing revealed evidence of long-standing degeneration of the back, his current lumbar spine disability was related to his in-service back injury.

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record sufficiently places the onset of a lumbar spine disability, diagnosed to include osteoarthritis, during active service. Service connection is warranted. The appeal is granted.



ORDER

Service connection for a lumbar spine disability, diagnosed to include lumbar spine osteoarthritis, is granted.


REMAND

The Board has granted service connection for a lumbar spine disability herein. The Veteran has asserted entitlement to a TDIU on the basis that his lumbar spine disability precludes him from maintaining gainful employment.

The disability rating and effective date, as well as those of any neurological disabilities deemed related to the Veteran's newly service-connected lumbar spine disability have not yet been assigned by the RO. The Veteran's TDIU claim is thus not ripe. On remand, the Agency of Original Jurisdiction (AOJ) should evaluate the severity of the Veteran's lumbar spine disability and any related neurological disabilities and adjudicate the TDIU claim under 38 C.F.R. § 4.16(a) or (b) (2104), including obtaining a sufficient medical opinion discussing the impact of the Veteran's service-connected disabilities on his employability.

In this regard, in an August 2010 letter, the RO requested that the Veteran provide addresses for his identified past employers and ask that such employers complete and return VA Forms 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits. In a September 2010 response, the Veteran reported that he did not request that his employers complete such as he considered that the businesses would not respond to him as they would if VA contacted them directly. He provided the addresses requested and reported that he believed that only one of employers, his last employer, Glazier Foods, Inc., would cooperate with VA. It appears that he completed VA Forms 21-4192 himself for Glazier Foods, Inc., and an employer who had declared bankruptcy, H & H Foods, Inc. It does not appear that the RO requested a completed VA Form 21-4192 from Glazier Foods, Inc., and on remand, an attempt to obtain such should be made.

Also, it appears that the most recent private treatment records associated with the claims file are dated in March 2011, and the most recent VA treatment records are dated in October 2010. On remand, the AOJ should provide the Veteran an opportunity to supplement the record with his updated private treatment records and obtain his updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's VA treatment records dated from October 2010 to the present, maintained by the South Texas Veterans Health Care System in San Antonio, Texas. All efforts to obtain such records must be documented in the claims file. If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, document such in the claims file and provide the Veteran appropriate notice.

2. Contact the Veteran and inform him that his most recent private treatment records associated with the claims file are dated in March 2011 and offer him the opportunity to supplement the record with any updated private treatment records, or request VA's assistance in doing so. If the Veteran requests VA's assistance, all efforts to obtain his records must be documented in the claims file. If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, document such in the claims file and provide the Veteran appropriate notice.

3. Send Glazier Foods, Inc., a new VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, and request that they return a completed form. All efforts to obtain a completed VA Form 21-4192 must be documented in the claims file. If no response or a negative response is received from Glazier Foods, Inc., document such in the claims file and provide the Veteran appropriate notice.

4. Then, either after the Veteran's newly service-connected lumbar spine disability, and any related neurological disabilities are evaluated, or in conjunction with such, schedule the Veteran for a VA examination with an appropriate examiner to determine the impact of his service-connected disabilities on his unemployability. 

The examiner should be notified of the rating(s) assigned to the Veteran's newly service-connected lumbar spine disability and any associated neurological disabilities. The examiner should be notified that the Veteran is also service-connected for tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensably disabling. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability, considering the prescription medication required to treat his service-connected disabilities.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU, determining whether submission to the Director, Compensation and Pension (C&P) Service for extraschedular consideration is appropriate under 38 C.F.R. § 4.16 (b). If the action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


